ORDER OF REINSTATEMENT
Comes now the Indiana Supreme Court Disciplinary Commission and files its "Findings of Fact, Conclusions of Law and Recommendation Upon the Petition for Reinstatement Filed by Robert E. Robinson." Therein, the Commission recommends the Respondent as a member of the Bar and officer of this Court.
And this Court, being duly advised, now finds that the requirements of Admission and Discipline Rule 23, Section 4, have been met and that the Commission's recommendation should be approved.
IT IS, THEREFORE, ORDERED, ADJUDGED AND DECREED that the Petition for Reinstatement is granted and that the Petitioner, Robert E. Robinson, is hereby reinstated as a member of the Bar of this state, effective immediately.
The Clerk of this Court is directed to forward a copy of this Order to the Indiana Supreme Court Disciplinary Commission, to the Petitioner, to the State Board of Law Examiners, and to all parties who were notified previously of Petitioner's resignation.
All Justices concur.